ACCEPTED
                                                                                    01-14-00870-cv
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              8/21/2015 2:48:09 PM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK



                            No. 01-14-00870-CV
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                         In the Court of Appeals           8/21/2015 2:48:09 PM
                       For the First District of Texas     CHRISTOPHER A. PRINE
                                                                   Clerk
                              Houston, Texas


                Elishah Sawyers; Pax Crate & Freight, Inc.;
                          and Robin Sawyers,
                                                  Appellants
                                   vs.

                       Mark Carter and Sally Carter,
                                                    Appellees


                Appeal from the 506th Judicial District Court
                         of Waller County, Texas
                   Trial Court Cause No. 14-07-22604


          SUPPLEMENT TO THE PREVIOUSLY-FILED
   UNOPPOSED MOTION OF APPELLANTS, ELISHAH SAWYERS,
      PAX CRATE & FREIGHT, INC., AND ROBIN SAWYERS
        FOR IMMEDIATE ISSUANCE OF THE MANDATE


TO THE HONORABLE FIRST COURT OF APPEALS:

      1.    On August 18, 2015, Appellants, Elishah Sawyers, Robin Sawyers

and Pax Crate & Freight, Inc., filed their Unopposed Motion for Immediate

Issuance of the Mandate.      In that motion, the Sawyers and Pax Crate

informed the Court that “very shortly after the mandate is issued by the Clerk
of this Court, Elishah Sawyers, Robin Sawyers, and Pax Crate & Freight, Inc.,

intend to file their motion for new trial with the clerk of the trial court.”

      2.     The Sawyers and Pax Crate file this supplement to their

previously-filed unopposed motion for immediate issuance of the mandate to

notify the Court that Appellants and Appellees have settled all claim in this

lawsuit. Once the Clerk of this Court issues the mandate, the parties will file

with the Waller County District Clerk a joint motion to dismiss the underlying

lawsuit with prejudice. Immediate issuance of the mandate will allow the

parties to finalize disposition of the underlying case once and for all.

      WHEREFORE, PREMISES CONSIDERED, Appellants, Elishah

Sawyers; Pax Freight & Crate, Inc.; and Robin Sawyers, respectfully pray that

the Court grant their previously-filed unopposed motion for immediate

issuance of the mandate. Appellants pray that the Court order the Clerk of

this Court to issue the mandate in the above-captioned and numbered appeal

immediately based upon the agreement of all parties so that the parties can

give effect to the terms of their full and final settlement of all claims in the

underlying lawsuit.
                             Respectfully submitted,

                             LAW OFFICES OF SCOTT ROTHENBERG

                                /s/ Scott Rothenberg
                             SCOTT ROTHENBERG
                             scott@rothenberglaw.com email
                             State Bar No. 17316750
                             2777 Allen Parkway, Suite 1000
                             Houston, Texas 77019-2165
                             (713) 667-5300 telephone
                             (713) 667-0052 telecopier
                             LEAD COUNSEL FOR APPELLANTS,
                             ELISHAH SAWYERS, PAX CRATE                    &
                             FREIGHT, INC., and ROBIN SAWYERS

                        Certificate of Conference

      Please see paragraph 8 of the previously-filed unopposed motion for the
particulars regarding the conference between counsel for Appellants and
counsel for Appellees.

                                   /s/ Scott Rothenberg
                             Scott Rothenberg
                           Certificate of Service

      I hereby certify that a true and correct copy of the foregoing supplement
has been forwarded by e-filing and e-service to all lead counsel of record, on
this 21st day of August, 2015, as follows:

Mr. Bruce C. Tough and Ms. Diana Tough
The Tough Law Firm
819 Crossbridge Drive
Spring, Texas 77373
(281) 681-0808 telephone
(281) 681-0809 fax
btough@toughlawfirm.net - email



                                            /s/ Scott Rothenberg
                                          SCOTT ROTHENBERG